Citation Nr: 0826371	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefit sought on appeal.  The veteran, who 
had honorable active service from November 1965 to January 
1968, appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  


FINDING OF FACT

The veteran is currently not shown to have post-traumatic 
stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2003, August 2003, November 2005 
and March 2006.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO also 
provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran contends that he has post-traumatic stress 
disorder (PTSD) that is related to service.  PTSD requires 
medical evidence diagnosing the condition in conformance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Board stresses that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service. 
 Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

The veteran's DD Form 214 indicates he performed honorable 
military service from November 1965 through January 1968.  
The veteran's military specialty was listed as single rotor 
turbo helicopter mechanic.  He was awarded the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Expert Rifle Marksmanship badge.  
Service records also show that the veteran served in Vietnam 
between May 1967 and May 1968.  

The veteran's service medical records are absent any 
indications of psychiatric disorders.  The March 1972 
discharge medical report indicates no physical or mental 
disorders.  

An August 1972 VA administrative decision determined that the 
veteran's other than honorable discharge did not disqualify 
him automatically for military benefits, due to his honorable 
first term of service.

An April 1997 VA medical report indicates that the veteran 
stated that he had been absent without leave (AWOL) from the 
military for a month and a half prior to his discharge.  

The veteran filed an April 2003 disability claim for PTSD, 
stating that the disorder began in January 1990.  When asked 
to provide information regarding the medical facility at 
which he was being treated for the disorder, the veteran 
wrote that he was self-medicated and simply dealing with the 
condition.

An October 2003 VA PTSD examination indicated that the 
examiner reviewed the veteran's claim file and military 
records in making his assessment.  He reports that during the 
examination, the veteran claimed that he acted as a 
helicopter door gunner during the 1968 TET offensive in 
Vietnam in addition to his military work as a mechanic.  He 
stated that he was wounded during combat when he fell over a 
tent stake while running for cover during a rocket attack.  
He believed that he would have been eligible for a Purple 
Heart, but that it was never awarded.  The veteran at first 
stated that he had no legal problems during service.  Then, 
he later said that he was AWOL on a few occasions, but 
nothing was ever written down.  Then he added that he has 
spent a year in prison for LSD possession while AWOL after 
being entrapped by the police.  The veteran did not report 
any post-service traumatic events.

The examiner noted the veteran's claim to having an 
experience he considered a flashback nine years prior to the 
examination.  The veteran stated that he while at a party, 
the surrounding noise and lights made him feel that he was 
back in Vietnam.  He reported feeling distressed for four 
days after the experience.  Moreover, the veteran said that 
he could remember having occasional dreams regarding service.  
He admitted smoking cannabis since Vietnam and that he 
continued to use it twice a week despite knowing the legal 
ramifications.  He also admitted using other illegal drugs 
during and since his service.

Outside of the dreams of service and the single flashback 
incident, the examiner stated that the veteran failed to 
report any symptoms consistent with categories C and D of the 
PTSD diagnosis of the DSM-IV.  The examiner made note of the 
veteran's lack of history of depression and his willful 
decision in 1968 to reenlist and, therefore, remain in a war 
zone.  Although the veteran reported not feeling stressed or 
having any particular problems at the present time, the 
examiner also noted that he had a long history of behaviors 
or a pattern of behavior demonstrating a failure to conform 
to societal norms with respect to lawful behaviors, 
impulsivity, consistent inability to maintain consistent work 
behavior, and indifference or justification for his illegal 
behavior.  

The examiner stated that the veteran appeared to meet the 
stressor criterion for PTSD, but found that that his symptoms 
were not consistent with categories C and D of the definition 
for PTSD.  The examiner diagnosed the veteran's mental 
disorders as Cannabis Abuse and Provisional Antisocial 
Personality Disorder.  In his findings, he stated that the 
veteran's current life experiences, including occasional 
dreams and recollections of combat trauma were expected 
reactions to traumatic events such as combat in Vietnam, but 
did not represent PTSD.

A June 2004 VA mental health record, authored by a staff 
psychiatrist, indicated that the veteran claimed that his 
nightmares were getting worse, but that they didn't bother 
him every night.  The veteran reported that he had 
experienced anxiety attacks and flashbacks, but that he had 
learned to control them.  He stated that during the 1968 Tet 
Offensive, he volunteered to go in a helicopter after his 
base was hit by rocket fire.  He recalled seeing Vietnamese 
people on the ground over the area at which his helicopter 
was shooting rockets, destroying the whole neighborhood.  He 
said that he had been afraid for the safety a Vietnamese girl 
he was "having an affair with" who lived in that village.  
When he returned to the village six weeks later and learned 
she was dead, he says that he went crazy.  He reported 
feeling overwhelmed by thoughts of having killed her, even 
though he has no facts to prove it.  The veteran admitted to 
smoking marijuana twice a week.  The examiner reported that 
he was coherent, appeared cognitively intact, non-psychotic, 
and non-suicidal/homicidal.  The examiner reported 
provisional diagnoses for marijuana abuse and anxiety 
disorder.

A January 2006 VA medical record indicated that the veteran 
claimed that he had PTSD as a result of his Vietnam 
deployment.  He reported having some trouble sleeping and 
some dreams related to Vietnam.  He admitted that he 
continued to smoke cannabis, but believed that it did not 
adversely affect him.  The examiner reported that he was 
oriented to place, person and time, and that his thought 
process was linear and content appropriate.  The examiner 
diagnosed him with cannabis dependency.

An additional January 2006 VA medical report noted that the 
veteran came in to straighten out his PTSD claim.  Having 
reviewed the medical record, the examiner stated that he 
needed to address his cannabis use, equaling two joints a 
day.  The examiner told him that the VA's procedures called 
for them to deal with chemical dependency issues before 
addressing other issues and referred him to VA Substance 
Abuse Treatment (VASAT).  The examiner noted that the veteran 
exhibited normal rate and tone of speech, good eye contact, 
fair insight, stable mood, clear and linear thought process 
and was oriented as to place, person and time.  The examiner 
diagnosed him with cannabis dependence.

The Board finds that the evidence in the record does not 
support the veteran's claim for benefits for service-
connected PTSD.  The medical evidence contains no report 
authored by a medical professional diagnosing the veteran as 
having PTSD.  The October 2003 VA PTSD initial examination 
concluded with diagnoses of cannabis dependence and 
antisocial personality disorder.  The June 2004 mental health 
record ended with diagnoses of provisional marijuana abuse 
and a not otherwise specified anxiety disorder.  Although the 
veteran might believe that he has PTSD, as a layperson, he is 
not competent to present evidence as to matters providing 
medical expertise, such as the diagnosis of a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent medical evidence indicating a 
diagnosis of PTSD, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). "Competent 
medical evidence" means, in part, that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).  Therefore, the Board finds 
that the medical evidence is against the veteran's claim for 
service connection for PTSD.  Under these circumstances, the 
Board need not address whether the veteran was exposed to a 
stressful event that would support a diagnosis of PTSD in the 
absence of such a diagnosis.

The veteran was advised of the need to submit medical 
evidence demonstrating a diagnosis of PTSD and of a nexus 
between a current disability and service by way of letters 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a diagnosis of PTSD, as well as of 
a relationship between the current disability and an injury, 
disease or event in service.  Accordingly, in the absence of 
such evidence, the Board concludes that service connection 
for PTSD is not established. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


